Citation Nr: 0823705	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for meniscectomy 
with degenerative changes, right knee, currently evaluated as 
20 percent disabling, prior to December 14, 2004.

2.  Entitlement to a separate compensable evaluation for 
arthritis with limited motion, prior to December 14, 2004.

3.  Entitlement to a separate compensable evaluation for 
symptomatic cartilage, prior to December 14, 2004.

4.  Entitlement to an increased evaluation for the residuals 
of total knee replacement, right knee, currently evaluated as 
30 percent disabling beginning February 1, 2006.

5.  Entitlement to an increased evaluation for synovectomy 
and arthroscopy, left knee, evaluated as 10 percent disabling 
prior to March 31, 2004 and beginning June 1, 2004.

6.  Entitlement to extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) for the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California in which the evaluations for 
meniscectomy with degenerative changes of the right knee, 
currently evaluated as 20 percent disabling, and for 
synovectomy and arthroscopy of the left knee, currently 
evaluated as 10 percent disabling, were continued.

The evaluation afforded the veteran's right knee disability 
was increased during the pendency of his appeal, in November 
2005, when a temporary total evaluation was assigned under 
38 C.F.R. § 4.30 for total knee replacement, and in February 
2006 when a 30 percent evaluation was awarded following the 
one-year period granted for a 100 percent evaluation 
following total knee replacement.  As the current evaluations 
do not constitute a full grant of all benefits possible, and 
as the veteran has not withdrawn his claim, his claim remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his December 2004 notice of disagreement, the veteran 
voiced disagreement with the evaluations assigned both his 
service-connected knees.  However, the August 2006 statement 
of the case addressed only the service-connected right knee.  
The claim for the left knee will be remanded for issuance of 
a statement of the case. Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, the veteran has presented medical evidence that 
he has been unable to work due to treatment, including 
surgeries, required for his service-connected bilateral knee 
disabilities.  A September 2006 letter from the veteran's 
employer's benefits services division reflects that the 
veteran has been approved for industrial disability 
retirement.  This was received after the veteran's appeal had 
been certified to the Board.  No waiver of review by the 
Agency of Original Jurisdiction was provided under 38 C.F.R. 
§ 20.1304, see also 38 C.F.R. § 19.37.  Accordingly, the 
matter of entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is being remanded.  

The issues of entitlement to an increased evaluation for 
synovectomy and arthroscopy, left knee, evaluated as 10 
percent disabling prior to March 31, 2004 and beginning June 
1, 2004, and entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) for the service-connected right 
knee disability addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 14, 2004, the service connected 
meniscectomy with degenerative changes, right knee, was 
manifested by no more than moderate subluxation or lateral 
instability.  

2.  Prior to December 14, 2004, the service-connected right 
knee disability was manifested by range of motion measuring 
zero to 140 degrees with pain at 90 degrees.

3.  Prior to December 14, 2004, the service connected right 
knee disability was manifested by symptomatic cartilage, 
including diminutive meniscus due to resection, and effusion 
into the joint absent documented episodes of locking.

4.  Beginning February 1, 2006, the service-connected 
residuals of total right knee replacement are manifested by 
severe painful motion and weakness in the affected area.


CONCLUSIONS OF LAW

1.  Prior to December 14, 2004 the criteria for an evaluation 
greater than 20 percent for meniscectomy with degenerative 
changes, right knee, are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.41, 
4.44, 4.45, 4.71a, Diagnostic Code 5257 (2007).

2.  Prior to December 14, 2004 the criteria for a separate, 
10 percent, and no greater, evaluation for arthritis with 
painful, limited motion are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.41, 
4.44, 4.45, 4.71a, Diagnostic Code 5010 (2007).

3.  Prior to December 14, 2004 the criteria for a separate, 
10 percent, and no greater, evaluation for symptomatic 
cartilage are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.41, 4.44, 4.45, 
4.71a, Diagnostic Code 5259 (2007).

4.  Beginning February 1, 2006, the criteria for a 60 
percent, and no greater, evaluation for residuals of total 
right knee replacement are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.41, 
4.44, 4.45, 4.71a, Diagnostic Code 5055 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2004 and June 2004.  For an increased-
rating claim, VA must, at a minimum, notify a claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant diagnostic codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In an August 2006 statement of the case, the RO stated that 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The December 2004 rating 
decision explained the criteria for the next higher 
disability ratings available for the service-connected 
disability under the applicable diagnostic code.  The August 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability and, pursuant to 38 C.F.R. § 
4.1, degrees of disability are intended to reflect the 
average impairment in earning capacity resulting from injury 
or disease and their residual condition in civil occupations.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased evaluation claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he initially requested 
and then withdrew.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for a right knee disability was granted in 
a March 1979 rating decision.  A 20 percent evaluation was 
assigned for status post meniscectomy, right knee with 
degenerative changes, under diagnostic code 5257-5010-5259 
for clinical findings of arthritis and status post 
meniscectomy evaluated analogous to moderate recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.27.  
This evaluation has been in place for over 20 years, and 
cannot therefore be changed.  See 38 C.F.R. § 3.951.

In November 2005, a temporary total evaluation was assigned 
from December 14, 2004 with a schedular 100 percent assigned 
under Diagnostic Code 5055, for one full year following total 
knee replacement, as directed by the criteria.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5055, Note 1.  Effective February 1, 
2006, the evaluation was decreased to 30 percent.

There are thus two periods of time for consideration: prior 
to December 14, 2004, when the right knee disability was 
evaluated as 20 percent disabling; and beginning February 1, 
2006, when the right knee disability was evaluated as 30 
percent disabling.

Prior to December 14, 2004

Diagnostic Code 5257 affords an evaluation of 30 percent for 
subluxation or lateral instability that is severe.  The 
medical evidence does not show the required manifestations 
are met.  A report of VA examination conducted in August 2004 
reflect Drawer and McMurray tests within normal limits absent 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  There was no sign of abnormal weightbearing, and 
the veteran was observed not to require any assistive devices 
to ambulate.  Clinical findings were of early osteoarthritis 
and calcification in the infrapatellar region.

Private medical records documented no instances of right knee 
dislocation or subluxation or collapse.  However, there were 
clinical findings of arthrosis with absence of medial and 
lateral menisci, effusion, absence of anterior cruciate 
ligament, and arthritis.

Higher evaluations are afforded for ankylosis under 
Diagnostic Code 5256; limitation of flexion to 15 degrees or 
less under Diagnostic Code 5260; limitation of extension to 
30 degrees or more under Diagnostic Code 5261; and impairment 
of the tibia and fibula involving malunion with marked knee 
or ankle disability under Diagnostic Code 5262.  However, the 
medical evidence does not show that the required 
manifestations are present with respect to any of those 
diagnostic codes.  

The August 2004 VA examination reflects range of motion 
findings at zero to 140 degrees, with pain at 90 degrees.  VA 
and private medical records show no findings of ankylosis, or 
malunion of the tibia and fibula.

The preponderance of the evidence is against an evaluation 
greater than 20 percent for the manifestations of the service 
connected meniscectomy with degenerative changes prior to 
December 14, 2004.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Separate, 
compensable evaluations may be afforded for limitation of 
flexion and extension, respectively, under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

The evidence supports the award of a separate 10 percent 
evaluation, and no greater, for symptoms of symptomatic 
removed cartilage under Diagnostic Code 5259 prior to 
December 14, 2004.  Private medical evidence establishes 
clinical findings of effusion into the right knee joint, as 
well as the absence of medial and lateral menisci.  A higher, 
20 percent, evaluation is not warranted under Diagnostic Code 
5258 because the medical evidence is absent findings or 
observations of locking into the joint.  Pain, while present, 
is considered in the award of a separate, compensable 
evaluation for loss of range of motion and may not therefore 
be considered here.  See 38 C.F.R. § 4.14.

The evidence supports a separate, 10 percent, and no greater, 
evaluation for clinical findings of arthritis with limitation 
of motion that does not rise to the level of compensation 
under Diagnostic Codes 5260 and 5261 prior to December 14, 
2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  A 
higher evaluation is not warranted for limitation of motion 
of the right knee joint because the range of motion, even 
considering pain, at zero degrees extension and zero to 90 
degrees flexion is not compensable under Diagnostic Codes 
5260 and 5261.

Separate, compensable evaluations could be warranted for 
findings of malunion in the tibia and fibula, under 
Diagnostic Code 5262, and genu recurvatum, under Diagnostic 
Code 5263, and for residual scars that are superficial, do 
not cause limited motion, and are of an area of 144 square 
inches (929 square centimeters) or greater under Diagnostic 
Code 7802; or that are unstable, involving frequent loss of 
covering of skin over the scar under Diagnostic Code 7803; or 
that are superficial and painful on examination under 
Diagnostic Code 7804; or that cause limitation of motion of 
the affected part under Diagnostic Code 7805.  However, VA 
and private medical evidence do not show that the required 
manifestations are present.  Clinical findings do not show 
malunion between the tibia and fibula, and range of motion 
does not show that hyperextension of the knee is present.  
Medical evidence reflects that the scars present on the 
veteran's right knee are asymptomatic and, taken together 
(see Note (1) following Diagnostic Code 7802), measure less 
than 929 square centimeters.  A preponderance of the evidence 
is against the award of a separate, compensable, evaluation 
for the right knee scars prior to December 14, 2004.

Beginning February 1, 2006

A higher, 60 percent, evaluation is afforded for residuals of 
knee replacement under Diagnostic Code 5055 characterized by 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.

VA examination conducted in December 2005 reveals findings of 
right knee range of motion at zero degrees extension and from 
zero to 90 degrees flexion, with pain at 90 degrees.  
Additional limitation of range of motion was shown to exist 
due to pain, but the examiner could not specify the precise 
degree.  No additional limitation of motion was found as the 
result of fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Results of X-rays 
showed a total knee replacement on the right with no definite 
abnormalities.  Drawer and McMurray tests were negative, and 
there were no findings of ankylosis.  Posture and gait were 
observed to be normal, but the examiner noted evidence of 
abnormal weight bearing in breakdown on the veteran's heels.  
No assistive devices were required for ambulation.  

With consideration of the benefit of the doubt, see 38 C.F.R. 
§ 3.102 and 4.7, the medical evidence supports a 60 percent 
evaluation under Diagnostic Code 5055 for chronic pain and 
weakness in the right extremity following total knee 
replacement.  The veteran exhibits range of motion from zero 
to 90 degrees, with additional limitation of motion caused by 
pain upon repetitive use.  He further exhibits findings of 
abnormal weight bearing, which can be signs of weakness and 
incoordination-although his gait and posture remain normal, 
and he does not yet require assistive devices to ambulate.

A higher, 100 percent evaluation, is afforded under this 
diagnostic code but only for a one-year period of time for 
following the knee replacement.  The veteran is outside this 
time window.

No higher evaluations are afforded under Diagnostic Codes 
5256 through 5263.

The award of separate, compensable evaluations under 
Diagnostic Codes 5256 through 5263 and 5010-5003 has been 
considered.  However, a preponderance of the medical evidence 
is against such an award.  For one, the veteran has undergone 
knee joint replacement.  As such, Diagnostic Codes 5258 and 
5259 would not apply.  Limitation of motion, considered under 
Diagnostic Codes 5260 and 5261, as well as 5010-5003, has 
been considered and is the basis of the increased evaluation 
that has been granted under Diagnostic Code 5055.  Other 
manifestations, such as ankylosis, subluxation and 
instability, malunion of the tibia and fibular, and genu 
recurvatum, are simply not shown in VA and private medical 
evidence to be present beginning February 1, 2006.

Separate, compensable evaluations could be warranted for 
residuals scars; however, the December 2005 VA examination 
report reflects that the scars are asymptomatic.  A 
preponderance of the evidence is against the award of a 
separate, compensable, evaluation for the right knee scars 
beginning February 1, 2006.

Summary

In evaluating the veteran's service-connected right knee 
disability both prior to December 14, 2004 and beginning 
February 1, 2006, the Board considered the disabling effects 
of pain, weakness, and incoordination as indicated in the 
above discussions. See DeLuca v. Brown, 8 Vet. App. 202 
(1995), supra. The veteran's complaints of pain and limited 
motion and examiner's observations of pain and painful 
motion, with signs of incoordination and weakness were 
considered in the level of impairment and loss of function 
attributed to his right knee disability during both time 
periods under consideration.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, the medical evidence does not support staged 
evaluations in the present case other than those that have 
been assigned in this decision.

Extraschedular consideration under 38 C.F.R. § 3.321(b) is 
the subject of a remand.

ORDER

An evaluation greater than 20 percent for meniscectomy with 
degenerative changes, right knee, prior to December 14, 2004, 
is denied.
 
An evaluation of 10 percent, and no greater, is granted for 
arthritis with painful, limited motion in the right knee 
prior to December 14, 2004, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation of 10 percent, and no greater, is granted for 
symptomatic cartilage of the right knee prior to December 14, 
2004, subject to the laws and regulations governing the award 
of monetary benefits.
 
The criteria for 60 percent evaluation, and no greater, is 
granted for residuals of total right knee replacement 
beginning February 1, 2006, subject to the laws and 
regulations governing the award of monetary benefits.



REMAND

Evidence associated with the claims file concerning the 
veteran's disability retirement was received after the case 
had been certified to the Board.  The veteran did not waive 
agency of original jurisdiction of this evidence.  See 
38 C.F.R. § 20.1304, 19.37.  Moreover, this evidence tends to 
show that the veteran's employability is adversely impacted 
by his service connected right and left knee, and back 
disabilities.

Thus, the matter of whether or not an extraschedular 
evaluation is warranted for the right knee disability must be 
remanded for consideration.

Concerning the issue of entitlement to an increased 
evaluation for synovectomy and arthroscopy, left knee, 
evaluated as 10 percent disabling prior to March 31, 2004 and 
beginning June 1, 2004, the veteran submitted a notice of 
disagreement as to the December 2004 rating decision in 
December 2004.  A statement of the case has not yet been 
issued.  The matter must be referred for the preparation of a 
statement of the case. Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the veteran is provided with 
all appropriate notice concerning 
entitlement to extraschedular evaluations 
under 38 C.F.R. § 3.321(b).

2.  Ensure that all relevant records 
concerning the veteran's industrial 
disability retirement, and all identified 
VA and non-VA treatment records 
identified by the veteran have been 
obtained.

3.  After completing #1-2, and any other 
development deemed appropriate, refer the 
matter of entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for review and 
consideration.

4. Then, adjudicate the claim for 
entitlement to extraschedular evaluation 
for the right knee disability under 
38 C.F.R. § 3.321(b) with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.

5. Issue a statement of the case 
regarding the issue of entitlement to an 
increased evaluation for synovectomy and 
arthroscopy, left knee, evaluated as 10 
percent disabling prior to March 31, 2004 
and beginning June 1, 2004. The appellant 
should be apprised of his right to submit 
a substantive appeal as to this issue and 
to have his claim reviewed by the Board.

6. If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case. The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


